                   UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION


CLEMIT HAYMORE D/B/A
CT TRUCKING                                               PLAINTIFF

VS.                              CIVIL ACTION NO. 3:19CV365TSL-RHW

SHELTER GENERAL INSURANCE
COMPANY AND SHELTER MUTUAL
INSURANCE COMPANY                                        DEFENDANTS

                   MEMORANDUM OPINION AND ORDER

      This cause is before the court on the motion of defendant

Shelter General Insurance Company (Shelter General) for summary

judgment or, in the alternative, partial summary judgment,

pursuant to Rule 56 of the Federal Rules of Civil Procedure.

Plaintiff Clemit Haymore d/b/a CT Trucking has responded in

opposition to the motion.    The court, having considered the

memoranda of authorities, together with attachments, submitted

by the parties, concludes the motion should be denied.

      In June 2017, plaintiff made a claim for benefits under his

Shelter General commercial auto policy for a loss due to the

alleged theft of a 1993 Peterbilt truck and 1980 Timpte hopper

bottom trailer insured under the policy.   In this action, he

seeks actual and punitive damages for Shelter General’s alleged

wrongful denial of this claim.   Shelter General contends it is

entitled to summary judgment as to plaintiff’s claim for

coverage because the undisputed evidence shows that plaintiff

                                  1
lacked an insurable interest in the truck and trailer and

because he violated his duty to cooperate with Shelter General’s

investigation of his claim.   In the court’s opinion, however,

there is a genuine issue of material fact on both these issues.

Shelter General contends, in the alternative, that it is at

least entitled to summary judgment on plaintiff’s claim for

punitive damages since it had a legitimate or arguable basis for

denial of the claim.   The court, however, is not persuaded that

summary judgment is in order on this claim, either.

     Summary Judgment Standard

     Summary judgment is proper when the pleadings and evidence

on file show “that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.”   Fed. R. Civ. P. 56(a).       “[T]he substantive law will

identify which facts are material.”       Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202

(1986).    A genuine issue of material fact exists “if the

evidence is such that a reasonable jury could return a verdict

for the nonmoving party.”   Id.   The movant makes a showing that

there is no genuine issue of material fact by informing the

court of the basis of its motion and by identifying the portions

of the record which reveal there are no genuine material fact

issues.    Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct.

2548, 91 L. Ed. 2d 265 (1986); Fed. R. Civ. P. 56.

                                    2
     When reviewing the evidence on a motion for summary

judgment, the court must decide all reasonable doubts and

inferences in the light most favorable to the non-movant.      See

Walker v. Sears, Roebuck & Co., 853 F.2d 355, 358 (5th Cir.

1988).   The court cannot make a credibility determination in

light of conflicting evidence or competing inferences.

Anderson, 477 U.S. at 255.   As long as there appears to be some

support for the disputed allegations such that “reasonable minds

could differ as to the import of the evidence,” the motion for

summary judgment must be denied.       Id. at 250.

     Insurable Interest:

     “The general rule in Mississippi … is that an insurable

interest must exist in an insured when the contract is entered

for it to be effective.”   Miss. Farm Bureau Mut. Ins. Co. v.

Todd, 492 So. 2d 919, 931 (Miss. 1986) (citing Southeastern

Fidelity Ins. Co. v. Gann, 340 So. 2d 429 (Miss. 1976)).

Shelter General argues that plaintiff has no evidence that he

had legal title to the subject truck and trailer or otherwise

had an insurable interest inthem.      It is undisputed that

plaintiff did not hold legal title to the subject equipment at

the time coverage was procured or at the time of the loss.     To

the extent Shelter General suggests that legal title is required

to establish an insurable interest, its position is rejected.

Obviously, a party who holds legal title has the requisite

                                   3
insurable interest.1   “However, the fact that a party does not

have legal title does not necessarily foreclose a conclusion

he/she has an insurable interest,” id., as “the Mississippi

Supreme Court has found an insurable interest in property even

though legal title was elsewhere where the insured would suffer

economic loss if the property was destroyed,” id. (citing Gann,

340 So. 2d at 433-34).

     Furthermore, based on its review of the record, the court

is of the opinion that there is sufficient evidence that

plaintiff, in fact, purchased the equipment – truck and trailer

- prior to procuring the subject insurance coverages.   Plaintiff

has testified at length regarding the circumstances of his

purchase of the trailer and the truck.2   Moreover, a report of

investigation prepared by or on behalf of Shelter General in

July 2017 reflects that Wanda Nelson, the individual from whom

plaintiff reported that he purchased the subject vehicle,



1
     In Mississippi, the sale of a motor vehicle is not
considered consummated until the certificate of title is
properly transferred and delivered to the purchaser; until this
occurs, the seller is regarded as in possession of legal title
to the vehicle. See Anderson v. State Farm Mut. Auto. Ins. Co.,
No. CIVA 3:05CV433 LA, 2006 WL 2701193, at *2–3 (S.D. Miss.
Sept. 19, 2006) (citing Miss. Code Ann. § 63-21-31); see also
Hicks v. Thomas, 516 So. 2d 1344, 1346 (Miss. 1987) (this
statute “accepts certainty of title as our primary value.”).
2
     The court finds unpersuasive Shelter General’s argument
that without documentation substantiating these purchases,
plaintiff’s testimony does not constitute adequate proof of his
purchase.
                                 4
informed Shelter General’s investigator that plaintiff gave her

cash in the amount of $8,250 to purchase the truck.    The court

is aware, of course, that Nelson’s name was not reflected on the

certificate of title she provided to plaintiff at the time of

the putative sale.   Rather, the title owner was shown as James

Cregar.   There is evidence in the record, however, which

suggests that Nelson and Cregar were related in some way and

that she was acting on Cregar’s behalf and/or that Cregar had

previously sold the vehicle to Nelson.   Moreover, the evidence

shows that plaintiff ultimately did obtain and produce a

certificate of title in his name, which, although dated after

the subject loss, does tend to support his explanation regarding

his purchase of the vehicle prior to the loss.

     Failure to Cooperate:

     Shelter General argues that even if plaintiff had an

insurable interest, coverage was properly denied because

plaintiff failed to cooperate with Shelter General’s

investigation by not producing documents requested by Shelter

General, in breach of his contractual duty of cooperation.    In

this regard, the Shelter General policy states that Shelter

General has “no duty to provide coverage under this policy

unless there has been full compliance with the following duties

. . . Cooperate with us in the investigation or settlement of

the claim or defense against the ‘suit.’”

                                 5
     “When an insurance company seeks to avoid the coverage of

an insurance policy on the ground of breach of the cooperation

clause, it is an affirmative defense.      The insurance company

carries the burden of proof and must establish the fact of

failure of cooperation by a preponderance of the evidence.”

Employers Mut. Cas. Co. v. Ainsworth, 164 So. 2d 412, 417-18

(Miss. 1964).   Shelter General asserts that despite repeated

requests, plaintiff refused to provide documentation that it

needed to investigate his claim.       It notes that initially,

following a July 6, 2017, interview, its investigator, J.D.

Brooks, advised plaintiff generally that he needed to gather and

present information to show that he had legal ownership of the

truck and trailer in order for Shelter General to process his

claim.   Then, in August 2017, counsel for Shelter General

scheduled an examination under oath (EUO) and provided a list of

documents for plaintiff to bring to the EUO.      Shelter General

asserts that because plaintiff failed to bring all the documents

requested,3 counsel sent him another letter on December 5, 2017,




3
     Shelter General states that although it originally
scheduled plaintiff’s examination under oath (EUO) for September
18, 2017, in Jackson, Mississippi, plaintiff “failed to show up
for the scheduled examination” and “later blamed his absence on
health-related issues.” His EUO was rescheduled for October 2,
2017 in New Orleans. Plaintiff has explained that he did not
“fail to show up” for the first scheduled EUO but rather
contacted Shelter General’s counsel in advance and advised that
he would not be able to attend due to health issues.
                                   6
outlining still missing documents that were needed to process

the claim.   When he still did not respond, it sent him yet

another request for documents on March 27, 2018.   When he again

did not respond, it denied his claim for noncooperation.

      As noted by Shelter General, under Mississippi law, an

insured’s failure to submit to an examination under oath and/or

failure to provide financial or other pertinent information

constitutes a material breach of the insurance contract which

voids coverage.   Mullen v. Miss. Farm Bureau Cas. Ins. Co., 98

So. 3d 1082, 1087 (Miss. Ct. App. 2012).   What Shelter General

fails to note, though, is that the court in Mullen held that

“these principles apply where there is a willful refusal to

comply with the policy provisions, not when the insured had

complied and indicated willingness to continue to comply with

the policy provisions.”   Thomas v. Allstate Vehicle & Prop. Ins.

Co., No. 1:17CV64-LG-RHW, 2017 WL 5196947, at *2–3 (S.D. Miss.

Nov. 7, 2017), aff'd, 762 F. App'x 199 (5th Cir. 2019)

(explaining Mullen, 98 So. 3d at 1089).    In the case at bar,

there is ample evidence to support plaintiff’s position that he

never willfully refused to cooperate by withholding

documentation or in any other way.   Plaintiff maintains and has

presented evidence tending to show that he cooperated with

Shelter General’s investigation as best as he was reasonably

able by providing all the documents in his possession or to

                                 7
which he could readily obtain access and by signing a release

granting Shelter General access to broad categories of financial

and other documents from myriad sources.   In view of this

evidence, the court concludes that there is a genuine issue of

material fact as to the willfulness of plaintiff’s alleged

failure to cooperate.   See Glinsey v. Allstate Prop. & Cas. Ins.

Co., No. 3:11CV218-DPJ-FKB, 2012 WL 1458226, at *5 (S.D. Miss.

Apr. 27, 2012) (finding that jury should assess the willfulness

of insured's alleged noncompliance with duty to cooperate where

insured claimed that “she provided all her agent requested and

that she has now offered all that is available.”); cf. Allison

v. State Farm Fire & Cas. Co., 543 So. 2d 661, 66 (Miss. 1989)

(affirming summary judgment for insurer where insureds refused

to sign release forms permitting insurer to review their

financial records and during their EUO refused to produce

financial records or answer questions regarding their financial

status).4


4
     The Mississippi Supreme Court has held that an insured's
failure to cooperate with the insurance carrier in its
investigation “does not operate to forfeit the insured's rights
under the policy” “unless some prejudice is shown” to have
resulted from that failure. Progressive Gulf Ins. Co. v.
Dickerson And Bowen, Inc., 965 So. 2d 1050, 1055 (Miss. 2007).
Shelter General argues that it was prejudiced when plaintiff, in
an effort to execute a Correction of Title for the truck so he
could get it titled in his name, asked the sheriff’s office to
remove the truck and trailer from the National Insurance Crime
Bureau (NICB) stolen vehicles list so that he could get them
titled in his name, but then failed to have them put back on the
                                 8
     Punitive Damages

     Shelter General contends that even if there is a genuine

issue of material fact precluding summary judgment as to

coverage, it at least had an arguable basis for denying

plaintiff’s claim so that the court should grant partial summary

judgment on plaintiff’s punitive damages claim.

To establish a claim for punitive damages in the context of a

bad faith claim under Mississippi law, the plaintiff must

establish three factors:   (1) the insurer had a contractual

obligation to him; (2) the insurer lacked an arguable or

legitimate basis for its delay in paying his claim; and (3) its

failure to pay resulted “‘from an intentional wrong, insult, or

abuse as well as from such gross negligence as constitutes an

intentional tort.’”    James v. State Farm Mut. Auto. Ins. Co.,

743 F.3d 65, 70 (5th Cir. 2014) (quoting Jeffrey Jackson, Miss.

Ins. Law and Prac. § 13:2 (2012) (internal quotation marks and

citations omitted)).    The question of whether the insurer had an

arguable basis for denying the claim “is an issue of law for the




list after he received his new title on August 3. The record
reflects that plaintiff requested that the sheriff temporarily
remove the equipment off the list “until I receive title to
change in my name for insurance purposes,” as Shelter General
had said was required. Even assuming plaintiff failed to ask to
have the equipment placed back on the NICB list, Shelter General
does not suggest, nor does there appear to be any basis for
finding that this omission was other than inadvertent, and
certainly nothing to suggest it was willful.
                                  9
court.”   Broussard v. State Farm Fire & Cas. Co., 523 F.3d 618,

628 (5th Cir. 2008).    The court is not persuaded at this time

that Shelter General has demonstrated that it is entitled to

summary judgment on plaintiff’s punitive damages claim5 and

therefore will deny the request for partial summary judgment.6

     Conclusion

     Based on the foregoing, it is ordered that Shelter

General’s motion for summary judgment or, in the alternative,

for partial summary judgment, is denied.

     SO ORDERED this 25th day of March, 2020.

                       /s/Tom S. Lee______________________________
                       UNITED STATES DISTRICT JUDGE


5
     Shelter General argues that it is entitled to summary
judgment on plaintiff’s punitive damages claim based on evidence
of plaintiff’s failure to cooperate and because plaintiff “could
not show he legally owned either piece of equipment and could
not show how he came into possession by way of a bill of sale or
bank statements.” However, because Shelter General denied
plaintiff’s claim based solely on his alleged failure to
cooperate in its investigation, that is the only defense
available to it on the punitive damages claim. See Hayes v.
Allstate Prop. & Cas. Ins. Co., No. 3:17CV750TSL-RHW, 2019 WL
3022196, at *6 (S.D. Miss. July 10, 2019) (explaining that
“[w]hile an insurer is not limited to the stated basis for
denial in undertaking to show that no coverage exists, if it is
ultimately determined that an insured's claim is covered, then
for purposes of determining whether there was an arguable basis
for the insured's denial of coverage, that is, for extra-
contractual/punitive damages purposes, the court considers
‘solely ... the reasons for denial of coverage given to the
insured by the insurance company.’”) (quoting Sobley v. S. Nat.
Gas Co., 210 F.3d 561, 564 (5th Cir. 2000)).
6
     The court will revisit the issue if plaintiff prevails at
trial on the coverage issue.
                                  10
